FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D16-2230
                  _____________________________

DEONTRA R. FRENCH,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Gadsden County.
Barbara K. Hobbs, Judge.

                            June 4, 2018


PER CURIAM.

    Deontra French beat a man to death at the Florida State
Hospital. He was convicted of manslaughter and sentenced to ten
years. This is his appeal.

     French’s appointed counsel originally filed an initial brief
raising just one issue: that the trial court failed to enter a written
order on competency. The same brief acknowledged that the trial
court orally ruled French competent to proceed, and the brief did
not challenge the correctness of that ruling. The brief did not seek
a reversal; it asked only that we require the trial court to put its
unchallenged oral ruling into writing.

    Because the initial brief sought no relief that would have
benefitted French, this court entered an order directing counsel to
file an amended initial brief that complied with the obligations
outlined in In re Anders Briefs, 581 So. 2d 149, 151 (Fla. 1991).
Counsel did so, asserting in the new brief that after a
comprehensive review of the record, counsel was unable to make a
good faith argument for reversal. We then conducted our own full
review, see State v. Causey, 503 So. 2d 321, 323 (Fla. 1987)
(“[P]ursuant to Anders, in order to assure indigents fair and
meaningful appellate review, the appellate court must examine
the record to the extent necessary to discover any errors apparent
on the face of the record.”), which led to the discovery of an error
regarding costs imposed at sentencing, see Nix v. State, 84 So. 3d
424, 425-26 (Fla. 1st DCA 2012) (reversing fines imposed pursuant
to sections 775.083 and 938.04 because the fines were not
specifically pronounced at the sentencing hearing).

     Having identified a sentencing error, we entered an order
striking the Anders brief and directing counsel to file a rule 3.800
motion to correct the sentence in the lower court. See Fla. R. App.
P. 9.140(g)(2)(B). Counsel did so, and the trial court modified the
sentence by removing the costs at issue.

    The case is now back before us. After completing our review,
which turned up no other arguable bases for reversal, we affirm.

    AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Melissa J. Ford, Assistant Regional Conflict Counsel, Tallahassee,
for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.

                                 2